Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following typographical error: In each of these claims, the list of risks includes “distant” and “metastasis” as two separate elements, which should be amended to be one element, “distant metastasis.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Patent Application Publication No. 2019/0333623), referred herein as Hibbard, in view of Sjolund (U.S. Patent Application Publication No. 2017/0177812), referred herein as Sjolund.
Regarding claim 1, Hibbard teaches a method to facilitate assessing risks associated with a radiation treatment plan for a particular patient, the method comprising: by a control circuit (para 29; para 34): accessing patient information comprising at least: anatomical image information of the patient, segmentation information corresponding to the anatomical image information, and a dose map for the radiation treatment plan (para 57, the last 10 lines; para 104, lines 1-8; para 137, lines 1-18; para 138, lines 1-4); generating at least one organ-specific three-dimensional risk map as a function of the patient information (para 59, lines 1-13; para 141; para 142, lines 1-12); presenting the at least one organ-specific three-dimensional risk map to a user via a display (para 51, lines 1-6; para 142, lines 1-6) wherein at least one risk presented via the at least one organ-specific three-dimensional risk map comprises at least one condition (para 43, the last 6 lines; para 141, the last 5 lines).
Although certainly within reason of one of ordinary skill in the art, Hibbard does not explicitly teach that the at least one risk comprises at least one of: bleeding; perforation; dry mouth; burning sensation; redness; irritation; pain, fibrosis; hair loss; irreversible loss of organ function; blistering; itchy skin; dry skin; sore gums; difficulty swallowing; coughing; tooth decay; fibrosis; shortness of breath; incontinence; diarrhea; erectile disfunction; infertility; osteoporosis; neurological disorders; arteriosclerosis; locoregional recurrence; distant metastasis; and paralysis of extremities.
Sjolund teaches a method to assess at least one risk associated with a radiation treatment plan for a patient, comprising accessing patient information including anatomical information, segmentation information, and dosages, and generating an organ-specific risk map by employing a neural network (para 26, the last 18 lines; para 44, lines 1-8; para 75, lines 1-14 and the last 15 lines), wherein the at least one risk comprises at least one of: bleeding; perforation; dry mouth; burning sensation; redness; irritation; pain, fibrosis; hair loss; irreversible loss of organ function; blistering; itchy skin; dry skin; sore gums; difficulty swallowing; coughing; tooth decay; fibrosis; shortness of breath; incontinence; diarrhea; erectile disfunction; infertility; osteoporosis; neurological disorders; arteriosclerosis; locoregional recurrence; distant metastasis; and paralysis of extremities (para 39; para 42, lines 1-20 and the last 5 lines).
It would have been obvious to one of ordinary skill in the art to account for such risks because as taught by Sjolund, this helps produce a more complete and optimized risk assessment plan, thereby improving the risk output and, by extension, improving patient care (see, for example, Sjolund, para 3, lines 1-6 and para 26, the last 11 lines)
Regarding claim 2, Hibbard in view of Sjolund teaches the method of claim 1 wherein the segmentation information identifies discrete patient organs (Hibbard, para 57, the last 10 lines; para 58; para 137, lines 9-18; Sjolund, para 26, lines 10-17).
Regarding claim 3, Hibbard in view of Sjolund teaches the method of claim 1 wherein the control circuit is configured to generate the at least one organ-specific three-dimensional risk map as a function of the patient information by employing a neural network (Hibbard, para 104, lines 1-8; para 130; Sjolund, para 46).
Regarding claim 4, Hibbard in view of Sjolund teaches the method of claim 3 wherein the neural network comprises, at least in part, a convolutional neural network (Hibbard, para 104, lines 1-8).
Regarding claim 5, Hibbard in view of Sjolund teaches the method of claim 4 wherein the neural network comprises, in part, a convolutional neural network and, in part, a fully-connected neural network (Hibbard, para 91, lines 1-5; para 104; Sjolund, para 46).
Regarding claim 6, Hibbard in view of Sjolund teaches the method of claim 4 wherein the convolutional neural network is trained for at least one of: a segmentation task; and an auto-encoding task (Hibbard, para 103; para 114, lines 1-12; Sjolund, para 75, lines 1-14).
Regarding claim 8, Hibbard in view of Sjolund teaches the method of claim 4 wherein the convolutional neural network serves, at least in part, to extract features from the patient information (Hibbard, para 103; para 114, lines 1-12; para 115; Sjolund, para 62).
Regarding claim 9, Hibbard in view of Sjolund teaches the method of claim 8 wherein the control circuit is further configured to generate the at least one organ-specific three-dimensional risk map as a function of the patient information by predicting at least one treatment outcome as a function of a set of defined treatment outcomes and the features extracted from the patient information (Hibbard, para 28; para 29; para 60, the last 12 lines; para 107, lines 1-9; Sjolund, para 39; para 43, lines 1-11).
Regarding claim 10, Hibbard in view of Sjolund teaches the method of claim 9 wherein the control circuit is configured to predict the at least one treatment outcome by employing at least one of: a neural network; and a non-neural network platform (Hibbard, para 28; para 29; para 107, lines 1-9; Sjolund, para 42, the last 5 lines; para 43, lines 1-11; para 46, the last 9 lines).
Regarding claim 11, Hibbard in view of Sjolund in view of Sjolund teaches the method of claim 10, wherein the non-neural network platform comprises a random decision forest platform (Sjolund, para 46, the last 9 lines).
Regarding claim 12, Hibbard in view of Sjolund teaches the method of claim 1 wherein the at least one organ-specific three-dimensional risk map visually highlights areas in a corresponding patient organ having a higher probability for an undesirable outcome prediction for the patient when administering the radiation treatment plan (Hibbard, figs 7 and 8; para 30; para 57, the last 10 lines; paras 124 and 130; para 142; Sjolund, para 26, lines 10-27; para 42, lines 1-20; para 98).
Regarding claim 13, Hibbard in view of Sjolund teaches the method of claim 12 wherein the at least one organ-specific three-dimensional risk map visually highlights at least one discrete volume within the corresponding patient organ having a higher probability for an undesirable outcome prediction for the patient when administering the radiation treatment plan (Hibbard, figs 7 and 8; para 57, the last 10 lines; para 61; para 124; para 130; para 142; Sjolund, para 26, lines 10-27; para 42, lines 1-20; para 98).

Regarding claims 15, 16, 17, 18, 19, and 20, the limitations of these claims substantially correspond to the limitations of claims 1, 2, 6, 8, 9, and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard, in view of Sjolund, and further in view of Lou et al. (U.S. Patent Application Publication No. 2020/0069973), referred herein as Lou.
Regarding claim 7, Hibbard in view of Sjolund teaches the method of claim 4 wherein the neural network further comprises, in part, another neural network (Hibbard, para 107, lines 12-15; Sjolund, para 42, the last 5 lines; para 46, the last 9 lines; para 62).  Hibbard in view of Sjolund does not teach using a recurrent neural network.
Lou teaches a method to assess risks associated with a radiation treatment plan for a patient, comprising accessing patient information including anatomical information, segmentation information, and dose maps, and generating an organ-specific risk map by employing a neural network (para 87, lines 1-8; para 92; para 98, lines 1-6; para 135, lines 1-11), wherein the neural network further comprises, in part, a recurrent neural network (para 99, the last 7 lines).  It would have been obvious to one of ordinary skill in the art to utilize a recurrent network because as taught by Lou, this can help refine the segmentation and improve analysis of the images such that prediction of the radiation outcome, and thus the radiotherapy itself, can be improved (see, for example, Lou, para 6, the last 13 lines; para 7; para 99, the last 4 lines; para 100, lines 1-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard, in view of Sjolund, and further in view of Nord et al. (U.S. Patent Application Publication No. 2013/0083004), referred herein as Nord.
Regarding claim 14, Hibbard in view of Sjolund teaches the method of claim 13 wherein the at least one organ-specific three-dimensional risk map visually highlights at least two separate and discrete volumes within the corresponding patient organ having a higher probability for an undesirable outcome prediction for the patient when administering the radiation treatment plan, wherein the at least two separate and discrete volumes are highlighted to indicate degrees of risk for an undesirable outcome (Hibbard, figs 7 and 8; para 57, the last 10 lines; para 61; para 124; para 130; para 142; Sjolund, para 26, lines 10-27; para 42, lines 1-20; para 98).  Hibbard in view of Sjolund does not explicitly teach highlighting differently to indicate differing degrees of risk.
Nord teaches a method to facilitate assessing risks associated with a radiation treatment plan for a particular patient, comprising accessing patient information including anatomical image information of the patient, segmentation information corresponding to the anatomical image information, and a dose map for the radiation treatment plan, generating an organ-specific three-dimensional risk map as a function of the patient information, and displaying the risk map to a user (para 24, lines 1-4; para 25; para 26, lines 1-12; para 27; para 28, lines 1-5 and 16-22), wherein discrete volumes are highlighted differently to indicate differing degrees of risk (para 31; para 36, lines 1-16).  It would have been obvious to one of ordinary skill in the art to utilize such highlighting because as taught by Nord, this allows a user to easily and conveniently perform detail evaluation of a dose against relevant organs and locations so that the treatment plan can be improved (see, for example, Nord, para 37, lines 1-13).

Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been fully considered.  Although Hibbard does disclose risk assessment for multiple conditions, it is agreed that Hibbard does not explicitly disclose the particular risks listed in amended claims 1 and 15; however, this argument is moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613